Citation Nr: 1432388	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO. 09-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for glaucoma.

3. Entitlement to service connection for erectile dysfunction.

4. Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence, the Board finds that additional development is necessary prior to adjudication of the Veteran's claims.

In his June 2009 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  This hearing was subsequently rescheduled following an August 2012 request by the Veteran.  In April 2014 a notice was sent to the Veteran informing him of the date and time of his hearing.  This notice does not appear to have reached the Veteran and was returned as undeliverable.  No further attempts to contact the Veteran regarding his hearing date are documented in the record.  Further, review of the administrative records reveals that the Veteran has an updated address.  The April 2014 notice was not sent to this address.  Therefore, the Board finds that a second attempt to schedule the Veteran for a hearing should be made prior to adjudication of the claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should verify the Veteran's current address and update VA systems as appropriate.

2. Thereafter, schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board at his local RO, unless otherwise indicated.  Notice of the scheduled hearing should be provided to the Veteran and a copy of such notice must be included in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



